TDETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.



Response to Arguments
Applicant’s arguments filed on 10/10/2022 have been fully considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and the arguments do not apply to any of the references being used in the current rejection. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 6, 8, 11, 12, 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20140301371 A1) in view of Ode (US 20130023204 A1) and Yuan (CN 106034343 A) 

Re: Claim 1
Maeda discloses a relay method, comprising: 
sending, by a first wireless communication device (See Maeda Fig. 13: DeNB 1305), first indication information to a second wireless communication device (See Maeda Fig. 13: Relay Node (RN) 1304), 
See Maeda [0372] (1) The information indicative of whether the eNB has the DeNB function is broadcast. The RN receives the broadcast information from the eNB, and then judges whether the eNB has the DeNB function based on the received broadcast information.
wherein the first indication information is used to indicate that the first wireless communication device supports a relay function, and 
See Maeda [0231] The DeNB is an eNB to which the function for supporting an RN is added. 
used to enable the second wireless communication device to access to a wireless access network provided by the first wireless communication device; and 
See Maeda [0289] the RN is connected to the radio access network through the DeNB. 
NOTE: Also See [0070],  Fig. 13 with [0234] and [0235]
wherein the first indication information is sent through one of: a Master Information Block (MIB), a System Information Block (SIB), a Radio Resource Control (RRC) message or a higher layer signaling; and
See Maeda [0373] The information indicative of whether the eNB has the DeNB function is newly added as an information element of the existing system information (system information block (SIB).
wherein the first wireless communication device is a first relay device,
(See Maeda Fig. 13: DeNB 1305)
wherein the second wireless communication device is a second relay device, and 
(See Maeda Fig. 13: Relay Node (RN) 1304)
wherein the second wireless communication devices are not access network devices; 
(See Maeda Fig. 13: Relay Node (RN) 1304)

Maeda does not appear to explicitly disclose 
wherein the first and second wireless communication devices are not access network devices; (Emphasis added);
wherein the indication information carries a transmission level of the first wireless communication device in a relay system.
In a similar endeavor, Ode discloses  wherein the indication information carries a transmission level (See Ode; Figs. 7 and 8. [0070] the number of hops) of the first wireless communication device in a relay system.
See Ode Figs. 7 and 8. [0070] The relay station 200 broadcasts the relay information illustrated in FIG. 8 so as to allow the mobile station 400 to appropriately control the communication performed via the relay station 200. The relay information includes information about use by the RS (Relay Station), the RS timing, the RS transmission power, and the number of hops. 
NOTE: Also See [0035] re second broadcast information and Fig. 7 with [0068] re number of hops.
wherein the first wireless communication device is a first relay device,
(See Ode Figs. 7 and 8. [0070] The relay station 200)
wherein the first and second wireless communication devices are not access network devices; 
(See Ode Figs. 7 and 8. [0070] the mobile station 400)
Note, Maeda and Ode are analogous art because both are directed to mobile communication using relay stations (See Maeda Abstract and Ode Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maeda invention by employing the teaching as taught by Ode to provide the limitation.  The motivation for the combination is given by Ode which improves efficiency in accessing wireless access network.

Note, while Ode discloses the first and second wireless communication devices are not access network devices, the second wireless communication device in Ode is not a second relay device but a mobile station (See above).
In a similar endeavor, Yuan discloses
wherein the first wireless communication device is a first relay device, (See Yuan Fig. 5, [0177] the AP 4)
wherein the second wireless communication device is a second relay device, and (See Yuan Fig. 5, [0177] the AP 5)
wherein the first and second wireless communication devices are not access network devices; 
See Yuan Fig. 5, [0177] a wireless backhaul link is established between the AP4 and the AP5, the AP4 is a donor node of the AP 5, the backhaul level of the AP4 is 1, the backhaul level of the AP5 is 2, and a multi-hop distributed network is formed.
NOTE: Also See Yuan [0177] the macro base station is a donor node of the AP 3, and a backhaul service is provided for the AP 3 and Also See Yuan [0096] S202 and [0097] S203 for further details. 
Note, Maeda in view of Ode and Yuan are analogous art because both are directed to mobile communication using relay stations (See Maeda Abstract and Yuan Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maeda in view of Ode invention by employing the teaching as taught by Yuan to provide the limitation.  The motivation for the combination is given by Yuan which improves applicability of the method and provides the method extension to multi-hop networks.

Re: Claims 4 and 11
Maeda in view of Ode and Yuan discloses wherein the first wireless communication device comprises the first relay device, (See Yuan Fig. 5: AP4) and the method further comprises: 
See Yuan Fig. 5, [0177] A wireless backhaul link is established between the AP 4 and the AP1, the AP1 is a donor node of the AP4, and a backhaul service is provided for the AP4. Meanwhile, a wireless backhaul link is established between the AP4 and the AP5, the AP4 is a donor node of the AP 5, the backhaul level of the AP4 is 1, the backhaul level of the AP5 is 2, and a multi-hop distributed network is formed
receiving, by the first wireless communication device (See Yuan Fig. 5: AP4, [0097] S203: the first node), second indication information sent by a third wireless communication device, (See Yuan Fig. 5: AP1, [0097] S203: the second node)
See Yuan [0097] S203: The first node determines, according to the received access response message of the second node, a node in the at least one second node that can be used as the donor node of the first node.
NOTE: Also See Yuan Fig. 2, [0096] S202: The second node determines, based on the received access request message, whether the second node can serve as a donor node of the first node, and sends an access response message to the first node based on the determination result.
wherein the second indication information is used to indicate that the third wireless communication device supports a relay function.
See Yuan [0097] S203: The first node determines, according to the received access response message of the second node, a node in the at least one second node that can be used as the donor node of the first node.
The motivation for the combination is given by Yuan which improves applicability of the method and provides the method extension to multi-hop networks.

Re: Claims 5 and 12
Maeda in view of Ode and Yuan discloses accessing, by the first wireless communication device, a wireless access network provided by the third wireless communication device according to the second indication information.
See Yuan [0153] After S203, the first node may send an access confirmation message to the determined donor node for indicating that a backhaul service is provided for the first node by the donor node.
The motivation for the combination is given by Yuan which improves applicability of the method and provides the method extension to multi-hop networks.

Re: Claims 6 and 13
Maeda in view of Ode and Yuan discloses wherein, the first indication information is sent through a synchronization signal, comprises: sending, by the first wireless communication device, the first indication information (See Maeda [0380] The RN judges whether the eNB has the DeNB function using the cell identity of the eNB or the PCI) to the second wireless communication device through a primary synchronization signal and/or a secondary synchronization signal. 
See Maeda [0379] (2) the RN can recognize the PCI at an early stage of the measurement performed by the RN. Specifically, the RN recognizes the synchronization codes individually corresponding to the PCIs using a primary synchronization signal (P-SS) and a secondary synchronization signal (S-SS) transmitted from a neighbor base station (see Step ST1201 of FIG. 12).

Re: Claim 8
Maeda in view of Ode and Yuan discloses a communication device (See Maeda Fig. 13: DeNB 1305), comprising: 
a transceiver (See Maeda FIG. 9: the EPC communication unit 901), a memory configured to store computer instructions, and a processor (See Maeda FIG. 9: the protocol processing unit 903) configured to call and execute the computer instructions in the memory to control the transceiver to 
See Maeda [0116] FIG. 9 is a block diagram showing the configuration of a base station 72 of FIG. 7 being a base station according to the present invention.
NOTE: See [0196] for further details. 
NOTE: While Maeda does not explicitly disclose a memory configured to store computer instructions, it is inherent that DeNB 1305 in the reference comprises a memory configured to store computer instructions for the protocol processing unit 903 to execute the functions disclosed in the reference.
send first indication information to a second wireless communication device,
wherein the first indication information is used to indicate that the communication device supports a relay function, and 
used to enable the second wireless communication device to access to a wireless access network provided by the communication device; 
wherein the communication device is a first relay device, wherein the second wireless communication device is a second relay device, and wherein the first and second wireless communication devices are not access network devices; and 
wherein the first indication information is sent through one of: a Master Information Block (MIB), a System Information Block (SIB), a Radio Resource Control (RRC) message, or a higher layer signaling; and 
wherein the indication information carries a transmission level of the first wireless communication device in a relay system.
NOTE: See the rejection of Claim 1. 

Re: Claim 15
Maeda in view of Ode and Yuan discloses wherein the first indication information is sent through the synchronization signal, the processor is further configured to call and execute the computer instructions in the memory to control the transceiver to send the indication information (See Maeda [0380] The RN judges whether the eNB has the DeNB function using the cell identity of the eNB or the PCI) to the second wireless communication device through a synchronization signal in a designated group.
See Maeda [0379] (2) Of the cell identities, the RN can recognize the PCI at an early stage of the measurement performed by the RN. Specifically, the RN recognizes the synchronization codes individually corresponding to the PCIs using a primary synchronization signal (P-SS) and a secondary synchronization signal (S-SS) transmitted from a neighbor base station (see Step ST1201 of FIG. 12).

Re: Claim 16
Maeda in view of Ode and Yuan discloses a chip, comprising: a processor (See Maeda FIG. 9: the protocol processing unit 903) configured to call and run a computer program from a memory, causing a device on which the chip is mounted to execute the method of claim 1.
See Maeda [0116] FIG. 9 is a block diagram showing the configuration of a base station 72 of FIG. 7 being a base station according to the present invention.
NOTE: See [0196] for further details. 
NOTE: While Maeda does not explicitly disclose a chip, comprising: a computer program from a memory, causing a device on which the chip is mounted to execute the method of claim 1, it is inherent that DeNB 1305 in the reference is in a form of  a chip, comprising: a processor configured to call and run a computer program from a memory, causing a device on which the chip is mounted to execute the functions disclosed in the reference.

Re: Claim 17
Maeda in view of Ode and Yuan discloses a non-transitory computer-readable storage medium, configured to store a computer program, wherein the computer program causes a computer to perform the method of claim 1.
NOTE: While Maeda does not explicitly disclose a non-transitory computer-readable storage medium, it is inherent that DeNB 1305 in the reference comprises a non-transitory computer-readable storage medium, configured to store a computer program, to execute the functions disclosed in the reference.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Ode and Yuan as applied to Claims 1 and 8 above, and further in view of Sakoda; (US 20110065379 A1)

Re: Claim 7
Maeda in view of Ode and Yuan further discloses wherein, the first indication information (See Maeda [0380] The RN judges whether the eNB has the DeNB function using the cell identity of the eNB or the PCI) is sent through a synchronization signal, comprises:
See Maeda [0379] (2) the RN can recognize the PCI at an early stage of the measurement performed by the RN. Specifically, the RN recognizes the synchronization codes individually corresponding to the PCIs using a primary synchronization signal (P-SS) and a secondary synchronization signal (S-SS) transmitted from a neighbor base station (see Step ST1201 of FIG. 12).
Maeda in view of Ode and Yuan does not appear to explicitly disclose sending, by the first wireless communication device, the indication information to the second wireless communication device by a designated synchronization signal; or sending, by the first wireless communication device, the indication information to the second wireless communication device through a synchronization signal in a designated group.
In a similar endeavor, Sakoda discloses sending, by the first wireless communication device, the indication information (See Sakoda; [0093] By receiving the signal, the mobile station 100 recognizes the presence of the relay station 300 and, as necessary, recognizes the relay station 300 as the base station 200, to thereby provide a communication path) to the second wireless communication device by a designated synchronization signal; or 
sending, by the first wireless communication device, the indication information to the second wireless communication device through a synchronization signal in a designated group.
See Sakoda; [0093] In the case shown in FIG. 17, the relay station 300 behaves as if itself is the base station 200 with respect to the mobile station 100, and transmits a signal equivalent to a synchronization signal or a control signal transmitted by the base station 200 (e.g., "synchronization signal of relay station" and "control channel of relay station") by using a frequency band different from the frequency band used for the synchronization signal or the control signal transmitted by the base station 200. 
Note, Maeda in view of Ode and Yuan and Sakoda are analogous art because both are directed to mobile communication using relay stations (See Maeda Abstract and Sakoda Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maeda in view of Ode and Yuan invention by employing the teaching as taught by Sakoda to provide the limitation.  The motivation for the combination is given by Sakoda which improves synchronization between stations/access points.

Re: Claim 14
Maeda in view of Ode and Yuan further discloses wherein the first indication information (See Maeda [0380] The RN judges whether the eNB has the DeNB function using the cell identity of the eNB or the PCI) is sent through the synchronization signal, 
See Maeda [0379] (2) the RN can recognize the PCI at an early stage of the measurement performed by the RN. Specifically, the RN recognizes the synchronization codes individually corresponding to the PCIs using a primary synchronization signal (P-SS) and a secondary synchronization signal (S-SS) transmitted from a neighbor base station (see Step ST1201 of FIG. 12).
Maeda in view of Ode and Yuan does not appear to explicitly disclose the processor is further configured to call and execute the computer instructions in the memory to control the transceiver to send the indication information to the second wireless communication device by a designated synchronization signal.
In a similar endeavor, Sakoda; discloses the processor is further configured to call and execute the computer instructions in the memory to control the transceiver to send the indication information (See Sakoda; [0093] By receiving the signal, the mobile station 100 recognizes the presence of the relay station 300 and, as necessary, recognizes the relay station 300 as the base station 200, to thereby provide a communication path) to the second wireless communication device by a designated synchronization signal.
See Sakoda; [0093] In the case shown in FIG. 17, the relay station 300 behaves as if itself is the base station 200 with respect to the mobile station 100, and transmits a signal equivalent to a synchronization signal or a control signal transmitted by the base station 200 (e.g., "synchronization signal of relay station" and "control channel of relay station") by using a frequency band different from the frequency band used for the synchronization signal or the control signal transmitted by the base station 200. 
Note, Maeda in view of Ode and Yuan and Sakoda are analogous art because both are directed to mobile communication using relay stations (See Maeda Abstract and Sakoda Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maeda in view of Ode and Yuan invention by employing the teaching as taught by Sakoda to provide the limitation.  The motivation for the combination is given by Sakoda which improves synchronization between stations/access points.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644